Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 1 of 17




                EXHIBIT F
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 2 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 3 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 4 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 5 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 6 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 7 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 8 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 9 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 10 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 11 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 12 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 13 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 14 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 15 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 16 of 17
Case 17-12560-BLS   Doc 4587-6   Filed 02/11/21   Page 17 of 17
